t c memo united_states tax_court glen godby petitioner v commissioner of internal revenue respondent docket no filed date glen godby pro_se denise a diloreto for respondent memorandum opinion goeke judge respondent determined a deficiency for based upon the disallowance of head_of_household filing_status and the earned_income_credit because petitioner’s two children lived with him for less than one-half the year we sustain respondent’s determination background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in west virginia on his form_1040 u s individual_income_tax_return filed for petitioner claimed head_of_household as his filing_status and also claimed an earned_income_credit based upon two qualifying children--his two sons petitioner and his former spouse were married in they had two sons one born in and one in a decree of divorce was entered ending the marriage in date pursuant to an order of the west virginia family court family court petitioner was allowed to claim both of his sons as dependents on his tax_return the decree of divorce provides that petitioner’s ex- spouse was the primary custodian of the two children and that the children were to live with her dollar_figure percent of the time and to live with petitioner dollar_figure percent of the time this decree 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended and as in effect for the year in issue unless otherwise indicated remained in effect until date when the family court ordered petitioner to have the children every other weekend and from december until the end of the year on date respondent issued a statutory_notice_of_deficiency to petitioner for determining an income_tax deficiency of dollar_figure on date petitioner filed a petition in order to be timely the petition was due to be filed on or before date the wrapper in which the petition was mailed to the court shows a u s postmark of date therefore the court deems the petition timely discussion sec_2 provides as pertinent to this case that an individual is entitled to filing_status as head_of_household if the individual is not married at the close of the taxable_year and maintains as his or her home a household which is for more than one-half of the taxable_year the principal_place_of_abode of his or her child a taxpayer does not qualify for filing as head_of_household when he or she fails to produce proof that the child lived with the taxpayer for more than one-half of the year in question castleton v commissioner tcmemo_2005_58 affd 188_fedappx_561 9th cir sec_32 allows an eligible_individual to claim an earned_income_credit against his or her income for the taxable_year and the amount of the credit is calculated as a percentage of the taxpayer’s earned_income the issue is whether petitioner is entitled to the credit based upon having qualifying children as defined in sec_32 sec_32 includes in the definition of a qualifying_child the requirement that the child have the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year rule a provides that the burden_of_proof shall be upon the petitioner however under sec_7491 if the taxpayer introduces credible_evidence with respect to a factual issue the burden_of_proof is placed upon the commissioner sec_7491 does not apply here petitioner has failed to meet the requirements of sec_7491 because he failed to substantiate or for that matter provide any evidence as to where his children resided during the taxable_year the only evidence in the record supports respondent’s conclusion that petitioner is not entitled to the credit associated with two qualifying children as we have found in our findings_of_fact the family court provided that petitioner’s ex-spouse would be the custodial_parent and that she would have custody for approximately two- thirds of the taxable_year petitioner has failed to provide any evidence that either of the children had as his principal_place_of_abode petitioner’s home for more than one-half of the taxable_year in accordingly we hold that petitioner is liable for the dollar_figure income_tax deficiency for the tax_year to reflect the foregoing decision will be entered for respondent
